Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 9/13/2021, have been entered.  Claims 1-20 are pending with claims 1-6 are withdrawn from consideration. 

Response to Arguments
Applicant’s arguments filed 9/13/2021, have been fully considered and reviewed by the examiner; however such arguments are not persuasive in view of the following.
Applicant’s arguments are noted, specifically arguing that none of the prior art cited or reviewed by the examiner discloses comparing the first and second flux to determine a different and adjusting the first and second sources based on this comparison between the first and second heat flux.  Specifically, applicant argues that Huskamp does not compares the heat distribution to a target temperature and does not compare the heat distribution between zones.  Therefore, it is the applicant’s argument that Huskamp fails to compare to find a difference in the heat flux.  
The examiner disagrees with the narrow review of Huskamp reference.  As a whole the reference discloses the heat distribution on the bed, i.e. the image, will be analyzed by a CPU and using calculations necessary to provide the desired heat distribution on the print bed (i.e. either uniform or non-uniform heat distribution) and determines calibration (see column 7, lines 35-50).  The reference does disclose adjusting each zone to a target temperature; however, the Huskamp also discloses control and adjustment of the heating of the print bed by 
Applicants other arguments appear to illustrate the differences between the prior art individually from the claims when the prior art is taken collectively.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The remaining arguments not specifically addressed above are deemed moot as not specifically supported by sufficient factual evidence and are thus mere attorney speculation or are not commensurate in scope with the claims as drafted. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20040224173 by Boyd, taken collectively with US Patent 7515986 by Huskamp or visa versa and further with US Patent Application Publication 20140314613 by Hopkinson and US 20140313493 A1 by Struewe et al.
These claims are rejected for the same reasons as set forth in the office action dated 6/14/2021 taken in combination with the Response to Arguments above, each of which is incorporated herein by reference in their entirety.

Claims 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd taken Huskamp or visa versa in combination with Hopkinson and Struewe and further with US Patent 8309421 by Yang et al.
These claims are rejected for the same reasons as set forth in the office action dated 6/14/2021 taken in combination with the Response to Arguments above, each of which is incorporated herein by reference in their entirety.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID P TUROCY/             Primary Examiner, Art Unit 1718